                   Case 19-50342-JKS            Doc 66
                                                    65       Filed 06/17/21
                                                                   06/09/21       Page 1 of 6
                                                                                            2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                Case No. 17-12560 (JKS)
et al.,1
                                                                   (Jointly Administered)
          Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in
interest to the estate of Woodbridge Group of
Companies, LLC, et al.,

          Plaintiff,

v.

Sylvan & Jeannette Jutte,                                          Adv. Proc. Case No. 19-50308 (JKS)
Brian & Robin Korkus,                                              Adv. Proc. Case No. 19-50309 (JKS)
Delton & Jean Christman,                                           Adv. Proc. Case No. 19-50314 (JKS)
Floyd & Lavonne Davis,                                             Adv. Proc. Case No. 19-50317 (JKS)
George & Charlene Iwahiro,                                         Adv. Proc. Case No. 19-50319 (JKS)
Toomas & Pamela Heinmets,                                          Adv. Proc. Case No. 19-50322 (JKS)
Janet V. Dues,                                                     Adv. Proc. Case No. 19-50328 (JKS)
Dena Falkenstein,                                                  Adv. Proc. Case No. 19-50329 (JKS)
Judy Karen Goodin,                                                 Adv. Proc. Case No. 19-50330 (JKS)
Denis W. Hueth,                                                    Adv. Proc. Case No. 19-50331 (JKS)
Christian Lester,                                                  Adv. Proc. Case No. 19-50332 (JKS)
Jane Marshall,                                                     Adv. Proc. Case No. 19-50335 (JKS)
Laurence J. Nakasone,                                              Adv. Proc. Case No. 19-50337 (JKS)
Blaine Phillips,                                                   Adv. Proc. Case No. 19-50338 (JKS)
George Edward Sargent,                                             Adv. Proc. Case No. 19-50340 (JKS)
Jeff Schuster,                                                     Adv. Proc. Case No. 19-50341 (JKS)
Jennifer Tom,                                                      Adv. Proc. Case No. 19-50342 (JKS)
Anita Bedoya & Mark Bedoya,                                        Adv. Proc. Case No. 19-50343 (JKS)
Anita Bedoya & Julian Duran,                                       Adv. Proc. Case No. 19-50344 (JKS)
Ronald Cole,                                                       Adv. Proc. Case No. 19-50346 (JKS)
Ronald Draper,                                                     Adv. Proc. Case No. 19-50347 (JKS)
Lawrence J. Paynter,                                               Adv. Proc. Case No. 19-50351 (JKS)

1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
    follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
    (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
    91423.


DOCS_DE:234794.1 94811/003
                  Case 19-50342-JKS        Doc 66
                                               65     Filed 06/17/21
                                                            06/09/21    Page 2 of 6
                                                                                  2




Nannette Tibbitts,                                        Adv. Proc. Case No. 19-50353 (JKS)
Clayton Nakasone,                                         Adv. Proc. Case No. 19-50832 (JKS)

        Defendants.

     ORDER APPROVING STIPULATION REGARDING BRIEFING ON THE
   DEFENDANTS’ MOTION TO TEMPORARILY STAY THE PROSECUTION OF
 THEIR COMPLAINTS PENDING THE DETERMINATION OF DISTRIBUTIONS TO
        CLASS 3 NOTE CLAIMANTS UNDER THE CONFIRMED PLAN

        Upon consideration of the Certification of Counsel; and upon review of such certification

and the parties’ Stipulation Regarding Briefing on the Defendants’ Motion to Temporarily Stay

the Prosecution of Their Complaints Pending the Determination of Distributions to Class 3 Note

Claimants Under the Confirmed Plan attached hereto as Exhibit 1 (the “Stipulation”); and good

and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED that:

        1.       The Stipulation is approved.

        2.       This Court shall have exclusive jurisdiction and power to resolve any dispute

arising out of, relating to, or deriving from the Stipulation and has the jurisdiction and power to

enter a final order thereon.




                                                            J. KATE STICKLES
       Dated: June 9th, 2021
                                                            UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware



DOCS_DE:234794.1 94811/003                        2
                Case
                 Case19-50342-JKS
                      19-50342-JKS Doc
                                    Doc65-1
                                        66 Filed
                                            Filed06/17/21
                                                  06/09/21 Page
                                                            Page31ofof64




                                    Exhibit 1 to Order




DOCS_DE:234794.1 94811/003
                  Case
                   Case19-50342-JKS
                        19-50342-JKS Doc
                                      Doc65-1
                                          66 Filed
                                              Filed06/17/21
                                                    06/09/21 Page
                                                              Page42ofof64




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                              Case No. 17-12560 (JKS)
al.,1
                                                                    (Jointly Administered)
          Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in
interest to the estate of Woodbridge Group of
Companies, LLC, et al.,

          Plaintiff,

v.

Sylvan & Jeannette Jutte,                                           Adv. Proc. Case No. 19-50308 (JKS)
Brian & Robin Korkus,                                               Adv. Proc. Case No. 19-50309 (JKS)
Delton & Jean Christman,                                            Adv. Proc. Case No. 19-50314 (JKS)
Floyd & Lavonne Davis,                                              Adv. Proc. Case No. 19-50317 (JKS)
George & Charlene Iwahiro,                                          Adv. Proc. Case No. 19-50319 (JKS)
Toomas & Pamela Heinmets,                                           Adv. Proc. Case No. 19-50322 (JKS)
Janet V. Dues,                                                      Adv. Proc. Case No. 19-50328 (JKS)
Dena Falkenstein,                                                   Adv. Proc. Case No. 19-50329 (JKS)
Judy Karen Goodin,                                                  Adv. Proc. Case No. 19-50330 (JKS)
Denis W. Hueth,                                                     Adv. Proc. Case No. 19-50331 (JKS)
Christian Lester,                                                   Adv. Proc. Case No. 19-50332 (JKS)
Jane Marshall,                                                      Adv. Proc. Case No. 19-50335 (JKS)
Laurence J. Nakasone,                                               Adv. Proc. Case No. 19-50337 (JKS)
Blaine Phillips,                                                    Adv. Proc. Case No. 19-50338 (JKS)
George Edward Sargent,                                              Adv. Proc. Case No. 19-50340 (JKS)
Jeff Schuster,                                                      Adv. Proc. Case No. 19-50341 (JKS)
Jennifer Tom,                                                       Adv. Proc. Case No. 19-50342 (JKS)
Anita Bedoya & Mark Bedoya,                                         Adv. Proc. Case No. 19-50343 (JKS)
Anita Bedoya & Julian Duran,                                        Adv. Proc. Case No. 19-50344 (JKS)
Ronald Cole,                                                        Adv. Proc. Case No. 19-50346 (JKS)
Ronald Draper,                                                      Adv. Proc. Case No. 19-50347 (JKS)
Lawrence J. Paynter,                                                Adv. Proc. Case No. 19-50351 (JKS)
Nannette Tibbitts,                                                  Adv. Proc. Case No. 19-50353 (JKS)

1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
    follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
    (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
    91423.


DOCS_DE:234493.1 94811/003
                Case
                 Case19-50342-JKS
                      19-50342-JKS Doc
                                    Doc65-1
                                        66 Filed
                                            Filed06/17/21
                                                  06/09/21 Page
                                                            Page53ofof64




Clayton Nakasone,                                          Adv. Proc. Case No. 19-50832 (JKS)

        Defendants.


  STIPULATION REGARDING BRIEFING ON THE DEFENDANTS’ MOTION TO
 TEMPORARILY STAY THE PROSECUTION OF THEIR COMPLAINTS PENDING
  THE DETERMINATION OF DISTRIBUTIONS TO CLASS 3 NOTE CLAIMANTS
                   UNDER THE CONFIRMED PLAN

        WHEREAS, on May 10, 2021, the defendants in the above-captioned adversary

proceedings (the “Movants”) filed the Defendants’ Motion to Temporarily Stay the Prosecution

of Their Complaints Pending the Determination of Distributions to Class 3 Note Claimants

under the Confirmed Plan (the “Motion”) with the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”).

        IT IS HEREBY STIPULATED AND AGREED, by and between the parties for the

undersigned counsel as follows:

        (1) the time for plaintiff, the Woodbridge Liquidation Trust (the “Trust”) to file a

             response to the Motion shall be June 23, 2021; and

        (2) the time for the Movants to file a reply shall be July 14, 2021; and

        (3) the parties reserve all rights to request oral argument on the Motion.




DOCS_DE:234493.1 94811/003                       2
                Case
                 Case19-50342-JKS
                      19-50342-JKS Doc
                                    Doc65-1
                                        66 Filed
                                            Filed06/17/21
                                                  06/09/21 Page
                                                            Page64ofof64




 STIPULATED AND AGREED:

 Dated: June 8, 2021

 PACHULSKI STANG ZIEHL & JONES LLP               LAW OFFICE OF CURTIS A. HEHN

 /s/ Colin R. Robinson                           /s/ Curtis A. Hehn
 Bradford J. Sandler (DE Bar No. 4142)           Curtis A. Hehn (DE Bar No. 4264)
 Andrew W. Caine (CA Bar No. 110345)             1007 N. Orange Street, 4th Floor
 Colin R. Robinson (DE Bar No. 5524)             Wilmington, DE 19801
 919 North Market Street, 17th Floor             Telephone: (302) 757-3491
 P.O. Box 8705                                   Facsimile: (302) 295-4801
 Wilmington, DE 19899-8705 (Courier 19801)       Email: curtishehn@comcast.net
 Telephone: (302) 652-4100
 Facsimile: (302) 652-4400                       Counsel to Movants
 Email: bsandler@pszjlaw.com
         acaine@pszjlaw.com
         crobinson@pszjlaw.com

 Counsel to Plaintiff




DOCS_DE:234493.1 94811/003                   3
